—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Scancarelli, J.), entered June 2, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The injured plaintiff, Jack Bufano, was a member of an inline roller hockey league. To become a member of the league Bufano paid $25 annual dues and signed a registration form, which contained a release of liability. Bufano was injured in a fight with another player during a game. Contrary to the plaintiffs’ contention, General Obligations Law § 5-326 does not void the release Bufano signed, since the $25 he paid was not paid to the owner or operator of a recreational facility (see, Stuhlweissenburg v Town of Orangetown, 223 AD2d 633). In addition, the liability release he signed expressed in clear and *360unequivocal language the intent to relieve the defendants of all liability for personal injuries to Bufano caused by the defendants’ negligence. Thus, the release is enforceable (see, Lago v Krollage, 78 NY2d 95, 99-100; Castellanos v Nassau/Suffolk Dek Hockey, 232 AD2d 354). Moreover, by voluntarily participating in the game, Búfano assumed the risk of the injuries he sustained (see, Morgan v State of New York, 90 NY2d 471; Castellanos v Nassau/Suffolk Dek Hockey, supra). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.